Citation Nr: 1441354	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-43 311	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for a low back disorder.  
 
2.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as due to in-service herbicide exposure.  
 
3.  Entitlement to service connection for lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to July 1969, including service in Vietnam.  
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this matter in April 2013 for additional development.  The case now returns to the Board for further appellate consideration.  
 
A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant documents located in Virtual VA.  Therefore, future consideration of this matter should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for upper and lower extremity peripheral neuropathy, to include due to in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
A chronic low back disorder was not manifest during active duty, and low back arthritis was not compensably disabling within one year of separation from active duty.  
 
 
CONCLUSION OF LAW
 
A low back disorder was not incurred in or aggravated by active military service, and low back arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Veterans Claims Assistance Act
 
As to the issue decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2013.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him a May 2013 VA examination, which for reasons discussed below was adequate.  There is no evidence that additional records relevant to this issue have yet to be requested or that additional examinations are in order.  By obtaining additional treatment records and providing an adequate examination as to the issue of entitlement to service connection for a low back disorder, the Appeals Management Center substantially complied with the Board's April 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The Board will therefore proceed to the merits of the claim of entitlement to service connection for a low back disorder.  
 
II.  Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), which includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
In addition, for veterans with 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
 
The Board has reviewed all service treatment records, which include a July 1969 separation examination showing no defects, as well as a July 1969 separation medical history report in which the Veteran denied ever having arthritis, rheumatism, or back trouble of any kind.  The Board has also reviewed all available VA medical records, as well as private medical records, including records from Fillmore County Medical Center, Nebraska Orthopedic & Sports Medicine, and Saint Elizabeth Regional Medical Center.  These records include evidence of a current low back disability, to include arthritis, but do not include any opinion linking a low back disorder to service.  They also do not reveal competent evidence of compensably disabling low back arthritis within a year of the Veteran's separation from active duty or evidence that arthritis was shown or noted in service.  
 
The Veteran contends that his low back disability is related to service, to include his inservice use of a forklift at an ammunition depot which caused "whole body vibrations," and, in turn, a low back disorder.  See April 2010 claim.  In an October 2010 statement, the Veteran described that joint pains, muscle aches, and tingling in his hands and feet started around 1985.  
 
At the May 2013 VA examination, the Veteran reported that he had been seeing a physician for 20 years for his back, but that there are no records, other than the VA records.  He reported that they gave him "some pain pills."  The Veteran reported that his pain has become gradually worse.  He denied any accidents in service involving his back and denied receiving treatment for his back during service.  The Veteran reported weighing about 250 pounds for 25-30 years.  
 
The May 2013 VA examiner reviewed imaging studies of the Veteran's thoracolumbar spine and confirmed that arthritis was present.  The examiner opined, however, that it was less likely than not that the Veteran's low back disorder is related to his active military service, including his duties operating a forklift.  The examiner explained that the Veteran denied any injury to his back in service and that records note treatment of back pain for about 15 years, which is many years after service.  The examiner further explained that a review of several x-rays, including x-rays of the hips, knees, and shoulder revealed generalized diffuse arthritis, and that x-rays of the lumbar spine also showed generalized degenerative disc changes consistent with a chronic generalized progressive arthritic condition.  The examiner noted the Veteran's report of weighing around 250 pounds for 25-30 years and explained that "morbid obesity for many years is a primary risk factor for generalized arthritis."  The examiner cited several medical sources regarding the relationship between obesity and arthritis, and opined that "it is most likely this [V]eteran's arthritis of the back, knees and hips is secondary to his history of chronic obesity."    
 
The examiner did not specifically note that he reviewed Virtual VA, but he did note reviewing the Veteran's claims file, and his inclusion in the examination report of a discussion of December 2011 imaging studies demonstrates that he reviewed Virtual VA, as these studies are included in the Virtual VA file, but not the paper claims file.  The Board finds that the examination is adequate, as it was based on consideration of the Veteran's prior medical history and the examiner's conclusions are supported by an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  
 
The only opinion linking the Veteran's low back disorder to service is that of the claimant.  Laypersons are competent to opine as to some matters of causation, and the Board must determine on a case by case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  In this case, the Veteran's opinion regarding arthritis that developed many years after service amounts to testimony as to a medical disease that developed over time, which extends beyond the type of immediately observable cause-and-effect relationship about which a layperson is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  To the extent that the Veteran may be competent to provide such an opinion, the Board finds the detailed explanation of the trained medical professional who conducted the May 2013 VA examination more probative.  
 
The preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, to include arthritis.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  
 
 
ORDER
 
Entitlement to service connection for a low back disorder is denied.  
 
 

REMAND
 
With respect to the claims of entitlement to service connection for upper and lower extremity neuropathy, to include as due to in-service herbicide exposure, the Board finds that a new examination is necessary to satisfy VA's duty to assist and to comply with the Board's April 2013 remand.  Although the May 2013 examiner provided a very thorough examination and opinion regarding a low back disorder, the examiner did not adequately address the etiology of any diagnosed upper and lower extremity peripheral neuropathy.  A new examination is needed to clarify the nature and etiology of any such disorders.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all pertinent VA outpatient treatment records from the Lincoln, Nebraska Medical Center dated since May 2013 and associate them with the paper or Virtual VA claims file.  If the RO cannot secure these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  After any additional records are associated with the claims file, schedule the Veteran for a VA neurologic examination to determine the etiology of any diagnosed peripheral neuropathy.  The examiner must review the Veteran's claims, Virtual VA, and VBMS files as well as a complete copy of this Remand, in conjunction with the examination and must document such review in the examination report.  The examiner is advised that he/she must presume that the Veteran was exposed to herbicides while in the Republic of Vietnam.  The examiner is to:
 
(a)  Examine the Veteran and diagnose any disorder associated with numbness and/or tingling in the hands and/or feet, including, but not limited to, upper and lower extremity peripheral neuropathy.  If the examiner determines that a diagnosis of peripheral neuropathy is not warranted, the examiner should explain why that is the case and should address whether, in his or her opinion, any diagnosed peripheral neuropathy noted in VA treatment records has resolved or was misdiagnosed at the time.  A complete explanation must be provided.  
 
(b)  For each and every such diagnosed disorder, address whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had onset during or was otherwise caused by the Veteran's military service, including but not limited to: (i) vibrations experienced when operating a forklift; or (ii) inservice exposure to herbicides.  
 
(c)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  
 
3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, Virtual VA file, any VBMS file, and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


